Citation Nr: 1630910	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1993 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Board remanded the Veteran's claims for further development.  A December 2012 Board decision denied the claims.  A September 2013 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remand these matters for further appellate review.  In February 2014, the Board again remanded the claims for further development.  Such development has been completed and associated with the claims file, and these matters are now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral hip condition, to include as secondary to left and right knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder condition is not shown to be etiologically related to a disease, injury, or incident in service; arthritis is not shown to have manifested within one year of separation.

CONCLUSION OF LAW

Service connection for a right shoulder condition is not warranted; nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a right shoulder condition, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a December 2008 notice letter fully satisfied the notice requirements of the VCAA.  The letter explained what evidence was necessary to substantiate the Veteran's claim, and which types of evidence VA could obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination or obtain a VA medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c) (2015).  The Veteran was provided with a VA examination most recently in August 2014, as per the joint motion by the parties.  The August 2014 VA examiner examined the Veteran, elicited a history from her, reviewed the claims file, and provided adequate rationales for her conclusions.  As such, the Board finds the August 2014 VA examination report is adequate upon which to base a decision on the claim.  

The Board adds that the examiner answered all the questions and concerns posed in the February 2014 Board remand, and she addressed the April 2009 medical opinion of Dr. L.D. of the VA medical center in Orlando, Florida as per the joint motion by the parties.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives and the Court order.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also acknowledges that while a detailed July 2011 VA examination had previously been provided, the parties found it to be inadequate to the extent that it failed to address the April 2009 medical opinion of Dr. L.D.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  

The Veteran served on active duty in the Navy from April 1993 to July 1997 as a medical field service technician.  She claims that she has a right shoulder condition due to her active service.  She alleges that she has experienced right shoulder problems since service.

Specifically, the Veteran claims that she injured her right shoulder in an incident in service in which she was removing a 50-pound backpack.  See VA examination reports, July 2011 and August 2014.  In that regard, the Board acknowledges a buddy statement from B.S. in which he wrote that during an exercise called the "hump," the Veteran removed her backpack and she appeared to be in pain and told B.S. she had hurt her shoulder.  B.S. reported that he recalls the Veteran experiencing "having difficulty and pain with her right shoulder for many years following that specific incident."

As an initial matter, an August 2014 VA examination report reflects degenerative joint disease (DJD) of the right shoulder was diagnosed.  Therefore, the Veteran clearly has a current right shoulder disability.

With regard to whether the Veteran's right shoulder DJD is related to her active service, the Board notes that the service treatment records are silent as to any complaints of or treatment for any right shoulder problems.  Rather, while the Board acknowledges one December 1993 record noting complaints of headaches, fever, and body aches, it was noted as a normal reaction to a typhoid fever immunization.  A January 1995 report of medical history reflects she checked the box "no" as to whether she experienced any painful or trick shoulder.  An April 1996 examination for All Navy Softball was noted as unremarkable and she was cleared to play.  While she did check the box on her March 1997 separation report of medical history that she had experienced swollen or painful joints, the examining physician noted that the Veteran had occasional bilateral knee pain, and that she had occasional popping of the right elbow.  The March 1997 separation examination report notes that examination of her extremities was normal.  A separate handwritten March 1997 separation physical examination report notes the Veteran's only complaint was acne, and an assessment of "healthy" was recorded.  The June 1997 separation report of medical history reflects the Veteran checked both boxes, "yes" and "no," with regard to whether she had swollen or painful joints, but that she checked the box "no" as to whether she had a painful or trick shoulder.

Post-service, the Veteran's Tricare treatment records dated from 1998 to 2000, and VA treatment records dated from 2000 to 2003, show no complaints or treatment for any right shoulder condition.

May 2004, October 2004, and November 2004 VA treatment records reflects that the Veteran complained of right shoulder pain.  The October 2004 VA treatment record reflects an assessment, without any objective findings, of "right shoulder pain - 1995 - injury in military, service then occasionally flares."  See VA examination report, July 2011.  The November 2004 VA treatment record also shows the Veteran requested a medical opinion for service connection, but it was explained that such opinions were provided in the context of Compensation and Pension VA examinations.

Although the Board acknowledges that an August 2008 VA treatment record reflects a diagnosis of joint pain and "DJD," the Board notes that the DJD diagnosis appears at that time to be a continuation of her diagnosed right knee DJD and back DJD in May 2002.

An April 2009 medical opinion letter was prepared by Dr. L.D. of the VA medical center written in support of the Veteran's claims.  Dr. L.D. wrote in her letter that the Veteran was being followed at the VA medical center for osteoarthritis of the shoulders.  Dr. L.D. opined that the Veteran's shoulder osteoarthritis is likely the result of her active service.  Dr. L.D. reasoned that the Veteran was treated in service in March 1997 for "generalized joint pains," and in June 1997 for "right upper extremity pain and popping as well as generalized joint pains."  

As noted above, however, and contrary to the implication by April 2009 Dr. L.D. opinion letter, there is no record of any shoulder complaints in service, and the Board adds there is no record of any treatment in service for "generalized joint pains" or for "right upper extremity pain and popping."  Rather, as noted above, the Veteran checked the box on her March 1997 separation report of medical history indicating that she had experienced swollen or painful joints, and the examining physician clarified on that same report that the reference was to occasional bilateral knee pain, and occasional popping of the right elbow, which notation is consistent with the documented history in the service treatment records.  Soon after, the Veteran completed another June 1997 report of medical history before separating, again checking both the "yes" and "no" boxes for swollen or painful joints, and no notation was made by the examining physician about any right shoulder condition on that report.  

In June 2011, Dr. L.D. prepared an addendum to her opinion, reiterating her same opinion and reasoning, except this time noting that the Veteran's shoulder osteoarthritis is "most likely" due to her service.

A July 2011 VA examination report reflects the examiner noted the Veteran's reported history of injuring her right shoulder in the backpack exercise in service, An x-ray showed mild DJD of the right shoulder.  The VA examiner opined that the Veteran's right shoulder DJD is less likely than not related to her active service.  The examiner noted that, among other things, the Veteran's January 1995 report of medical history reflects she checked the box "no" indicating she had no symptoms, and her March 1997 separation examination showed no shoulder problems.  Furthermore, the examiner reasoned that the Veteran did not seek treatment for any right shoulder condition until 2004, and that the October 2004 VA treatment record relating to her complaint of right shoulder pain includes a notation that she would be referred to workers compensation indicating there was a work-related incident.  

The Board acknowledges that, as noted by the parties in their joint motion, the July 2011 VA examiner was unable to locate a copy of the April 2009 medical opinion by Dr. L.D. for review.  Therefore, another VA examination was provided.

The August 2014 VA examiner noted the Veteran's reported history in service involving her right shoulder.  Although an x-ray of the right shoulder was normal, the examiner nevertheless noted a diagnosis of DJD of the right shoulder, noting it was shown on a prior x-ray.  The examiner opined that the Veteran's current right shoulder DJD is not related to her active service.  The examiner reasoned that there was no evidence of any right shoulder condition in the service treatment records, there was no objective evidence of complaint post-service until 2004, and because the Veteran's DJD is age-related.  The examiner further opined that they were not in agreement with the April 2009 opinion of Dr. L.D., noting that again, there was no evidence of any right shoulder condition in the service treatment records, and also that there was no evidence in those records of any chronic diffuse joint complaints or synovitis.

In light of all of the above evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran's right shoulder DJD is related to her active service.  

Regarding presumptive service connection, there is no record of any diagnosed arthritic condition within one year of discharge.  Additionally, as will be discussed fully below, there is no credible evidence of continuity of symptomatology since service.  Therefore, the presumptive service connection provisions are not for application.

Regarding direct service connection, the Board finds the opinion of the August 2014 VA examiner to be the most probative evidence of record.  The August 2014 VA examiner reviewed the claims file, took a history from the Veteran, examined her, and provided adequate rationales for her conclusions, and also adequately addressed and explained her disagreement with the April 2009 opinion of Dr. L.D.

The Board acknowledges that, by contrast, Dr. L.D. opined that the Veteran's right shoulder DJD is most likely related to her active service.  The Board finds, however, that the probative value of Dr. L.D.'s opinion is significantly diminished by the fact that she premises her opinion on the fact that the Veteran was treated twice in service for generalized joint pain, whereas as shown above, that never occurred.  The Board emphasizes again, as noted above, the service treatment records show the Veteran was never treated for generalized joint pain, or for any shoulder pain.

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is distinguishable from Buchanan, however, because there is no lack of record of treatment during the Veteran's active service.  Rather, the service treatment records show that, for example, she was treated twice in service in January 1994 for left Achilles tendonitis.  Moreover, the Board finds incredulous the Veteran's report that she had right shoulder pain in service since her medical training but that she did not seek treatment because, as just previously noted, she did in fact seek treatment for other complaints.  Most importantly, several physical examinations were performed during her service, none of which reflect any right shoulder complaints, but rather, show that she specifically denied right shoulder problems, and that examination was normal or healthy or unremarkable.  The first treatment is in 2004, and a work injury is referenced.  For these reasons, any allegations of continuity of symptomatology are not considered probative.

Finally, the Board does acknowledge that the Veteran has a history serving honorably as a Navy hospital corpsman, and that she works at the VA medical center.  To the extent that she herself opines that her right shoulder DJD is in fact due to her active service, or specifically the backpack incident, the Board ultimately finds the opinion of the August 2014 VA examiner to be more probative based on the level of detail in her report.

Therefore, in summary, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right shoulder condition, and that service connection is therefore not warranted.


ORDER

Entitlement to service connection for a right shoulder condition is denied.


REMAND

The Veteran also claims that she has a bilateral hip condition due to her active service.  She alleges that her hips started hurting during medical training when doing long marches and carrying heavy packs, and that they continued to hurt during her service intermittently, but that she did not seek medical care for fear of being kicked out of the training program.  See VA examination report, July 2011.

In the alternative, the Veteran alleges that her bilateral hip condition is secondary to her service-connected left and right knee disabilities.  See Form 9.

By way of background, the service treatment records are silent as to any complaints of or treatment for any hip problems.  Post-service, an October 2004 VA treatment record reflects the Veteran complained of hip pain.  August 2007 and March 2008 VA treatment records reflect she complained of knee and hip pain and instability.  

An April 2009 medical opinion letter was prepared by Dr. L.D. of the VA medical center written in support of the Veteran's claim.  Dr. L.D. wrote in her letter that the Veteran was being followed at the VA medical center for osteoarthritis of the hips that was shown on x-rays in 2004.  Dr. L.D. opined that the Veteran's hip osteoarthritis is likely the result of her active service.  Dr. L.D. reasoned that the Veteran was treated in service in March 1997 and June 1997 for "generalized joint pains."  As explained in detail above in the context of the Veteran's right shoulder claim, there is no record of any treatment in service for "generalized joint pains."  The Board also acknowledges that in June 2011, Dr. L.D. prepared an addendum to her opinion, reiterating her same opinion and reasoning, except this time noting that the Veteran's hip condition is "most likely" due to her service.

The Veteran was afforded a VA examination in July 2011, which examiner opined, in short, that the Veteran has bilateral hip DJD that is less likely than not related to her active service.  

The parties, however, agreed in their joint motion that the July 2011 VA examiner's opinion was not adequate insofar as it failed to address the April 2009 opinion of Dr. L.D.  Therefore, in February 2014, the Board remanded the claim so that a new VA examination could be performed, and directing that the VA examiner address the April 2009 opinion of Dr. L.D.

The Veteran was afforded a new VA examination in August 2014.  The VA examiner opined that the Veteran's bilateral hip DJD is less likely than not related to her active service.  The examiner provided a detail rationale in her report, and also addressed the opinion of Dr. L.D.

Regrettably, however, the Board finds that this matter should be remanded to obtain an addendum opinion from the August 2014 VA examiner because she did not address whether the Veteran's hip conditions are caused or aggravated by her service-connected left and right knee disabilities, which alternate theory of entitlement the Veteran raised in her substantive appeal form.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the August 2014 VA examination to review the claims file, and to address the following:

a.  whether it is at least as likely as not that the Veteran's bilateral hip DJD is caused by her service-connected left and right knee disabilities.  

b. whether it is at least as likely as not that the Veteran's bilateral hip DJD is aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected left and right knee disabilities.  

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


